DETAILED ACTION
In Applicant’s Response filed 12/14/21, Applicant has amended claims 1, 3 and 14. Claims 2, 5-7 and 15-20 have been cancelled. Currently, claims 1, 3-4 and 8-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 3-4 and 8-14 are objected to because of various informalities which require appropriate correction. It is suggested that the claims be amended as follows to improve clarity and readability:
Amend claim 1 to recite:
1. An apparatus for providing breathing assistance, the apparatus including:
a) a body configured for positioning within an oral cavity of a user;
b) a first opening configured to extend beyond lips of the user to allow air from outside the oral cavity to be drawn in through the first opening; and
c) a second opening configured to be provided in the oral cavity to allow air to be directed into a posterior region of the oral cavity; 
 wherein the body further includes an enclosed channel connecting the first and second openings, the channel being configured to extend along at least part of a buccal sulcus at least part of the channel is configured to extend between the  maxillary and mandibular teeth of the user, and 
wherein the body includes a recess for receiving teeth of the user and is configured such that an occlusal plane of the teeth received in the recess intersects with a  portion of the channel extending along at least part of the buccal sulcus of the user.

In claim 3 line 1: change “An apparatus” to --The apparatus--.
In claim 4 line 1: change “An apparatus” to --The apparatus--.
In claim 4 line 2: change “the user’s buccal mucosa and teeth” to --the buccal mucosa and teeth of the user--.
 In claim 8 line 1: change “An apparatus” to --The apparatus--.
In claim 9 line 1: change “An apparatus” to --The apparatus--.
In claim 10 line 1: change “An apparatus” to --The apparatus--.
In claim 10 line 2: change “direct air through to the hamular notch” to --direct air through the channel to the hamular notch--.
In claim 11 line 1: change “An apparatus” to --The apparatus--.
In claim 12 line 1: change “An apparatus” to --The apparatus--.
In claim 13 line 1: change “An apparatus” to --The apparatus--.
In claim 14 line 1: change “An apparatus” to --The apparatus--.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 4289127) in view of Roopchand (US 5941246) and further in view of Wedemeyer (US 2005/0103331).
With respect to claim 1, Nelson discloses an apparatus for providing breathing assistance (a breathing apparatus - col 1 line 27,54; fig 1) comprising a 
a body (tube means 12) for positioning within an oral cavity of the user (shown in fig 1); 
a first opening (opening 14; figure 1) extending beyond lips of a user to allow air from outside the oral cavity to be drawn in through the opening (as shown in figure 1; described in col 2 lines 31-34);

an enclosed channel connecting the first and second openings (the inside of tube means 12 shown in figure 1 is interpreted as being an enclosed channel since it is surrounded by the material forming the tube), the channel configured to extend along at least part of a buccal sulcus of the user (col 1 lines 55-56 and col 2 lines 39-42 describes that the device is configured to be worn between the cheeks and teeth which is interpreted to be a location along at least part of the buccal sulcus) and wherein the body includes the channel (the tube means 12 contains the channel and therefore is interpreted as “including” the channel).
Nelson does not, however, disclose that at least part of the channel is configured to extend between the user’s maxillary and mandibular teeth.
Roopchand, however, teaches an apparatus for providing breathing assistance (mouthguard configured to support an endotracheal tube) wherein the mouthguard 12 is configured to position and support a channel (an endotracheal tube 26 is supported by a clip 14 that is attached to the mouthguard 12; figs 2-3) such that the channel (26) extends between the user’s maxillary and mandibular teeth (mouthguard 12 is positioned over a user’s upper teeth during use – col 2 lines 18-20; and as shown in figures 1-3, the tube 26 is held in position directly beneath the mouthguard (col 2 lines 6-10) at a position which would be located between the maxillary and mandibular teeth when mouthguard 12 is positioned on the upper teeth). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a mouthguard and clip as taught by Roopchand with the breathing 
Nelson also does not disclose that the body includes a recess for receiving teeth of the user.
Roopchand, however, further teaches that the body includes a recess for receiving teeth of the user (mouthguard 12 which is configured to be positioned over a user’s upper teeth during use – col 2 lines 18-20). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to configure the body of the device of Nelson in view of Roopchand with a recess for receiving maxillary teeth of the user as taught by Roopchand in order to provide a comfortable, convenient and stable means of supporting a tube in a user’s mouth without needing to use adhesive or other attachment means to hold the tube in position (Roopchand col 2 lines 30-31 discusses the advantage of not needing adhesive with mouthguard 12).
Nelson in view of Roopchand, however, does not disclose that the recess is configured such that an occlusal plane of the teeth received in the recess intersects with a channel portion extending along at least part of the buccal sulcus of the user.
Wedemeyer, however, teaches a cheek path airway device that provides supplemental air to a user’s rear mouth cavity independently of the nasal airways when the lips are closed 
With respect to claim 3, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Roopchand also teaches that the recess is for receiving the user’s maxillary teeth (mouthguard 12 which is configured to be positioned over a user’s upper teeth during use – col 
With respect to claim 4, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Nelson also discloses that at least a part of the channel extends between the user’s buccal mucosa and teeth (col 1 lines 55-56 and col 2 lines 39-42 describes that the device is configured to be worn between the cheeks and teeth and, thus, extends between the buccal mucosa and teeth).
With respect to claims 8-9, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) but Nelson does not disclose that the channel is substantially u-shaped or that the device includes at least two second openings.
Wedemeyer, however, teaches a device for providing improved breathing (a cheek path airway that is a hollow tube or channel configured to provide air flow even if the lips, teeth and jaws are otherwise closed (para [0023-0024]) wherein the device includes a channel that is substantially u-shaped and includes at least two second openings (as shown in fig 6). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have 
With respect to claim 10, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Nelson also discloses that the channel is capable of directing air through a hamular notch of the user (the air flow tube conveys respirated air from the front of the mouth to the rear portion of the mouth proximate the molar teeth – abstract; air directed to the rear portion of the mouth is interpreted as being directed through the hamular notch).
With respect to claim 11, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Nelson also discloses that the channel extends behind teeth of the user (col 2 lines 36-38).
With respect to claim 13, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Nelson also discloses that the channel directs air into a region between hard and soft palates of a user because the air flow tube conveys respirated air from the front of the mouth to the rear portion of the mouth proximate the molar teeth (abstract) which inherently will direct air into a region between hard and soft palates of a user.

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 4289127) in view of Roopchand (US 5941246) and Wedemeyer (US 2005/0103331) and further in view of Kozlov (US 2010/0311003).
With respect to claim 12, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) but does not explicitly disclose that the second opening is provided on a lingual side of the teeth.
Kozlov, however, teaches an apparatus for providing breathing assistance (Abstract, Figure 1) having a second opening provided in the oral cavity to allow air to be directed into a posterior region of the oral cavity (opening formed by the spacing between upper/lower arches 2/3 as shown in figures 1 and 5b; occlusal gap 7 permits airflow to the posterior region of the oral cavity between arches 2/3 – para [0028]) wherein the second opening (opening formed by the spacing between upper/lower arches 2/3 as shown in figures 1 and 5b; occlusal gap 7 permits airflow to the oral cavity between arches 2/3 – para [0028]) is provided on a lingual side of the teeth (as shown in figure 5b, the gap 7 opens towards the interior of the mouth, where the tongue would be located, and, therefore, is provided on a lingual side of the teeth). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have configured the device of Nelson in view of Roopchand and further in view of Wedemeyer so that the second opening is provided on a lingual side of the teeth as in Kozlov since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 14, Nelson in view of Roopchand and further in view of Wedemeyer discloses the invention substantially as claimed (see rejection of claim 1 above) and Roopchand also teaches that the mouthguard 12 is molded rubber (col 1 lines 63-64) but 
Kozlov, however, teaches an apparatus for providing breathing assistance (Abstract, Figure 1) having at least a recess for receiving teeth of a user that is molded for the user (para [0023] – “customization” of the arches using a deformable material). 
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have custom molded the molded rubber mouthguard of Nelson in view of Roopchand and further in view of Wedemeyer to provide a recess for receiving teeth of a user that is specifically molded for the user, as in Kozlov, in order to provide a custom-fitting article to improve comfort and conformability of the device to a given user’s teeth.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/14/21 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 4-9 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 7 that the tube clip 14 in Roopchand is held at a position which would be located between the maxillary and mandibular teeth which is a position which conflicts with the position of the tube in Nelson which is located in the side of the mouth between the teeth and cheek. Applicant further argues that Nelson and Roopchand are not combinable because Nelson does not have a mouthguard or other element passing between the teeth while in Roopchand the tube passes 
	The Office has also noted Applicant’s arguments on pages 7-8 that there is no reason to combine Nelson with Roopchand because the purpose of Nelson’s device is to provide a stabilizing fin for a breathing tube in the side of a user’s mouth so there is no reason to substitute a mouthguard for the fin. The Office is not persuaded by this argument, however, because, first, providing a stabilizing fin is not the “purpose” of Nelson. Instead, as described in col 1 lines 26-51 of Nelson, the purpose of the device is to provide a breathing apparatus that prevents/minimizes vertical and rear slippage of the tube within the mouth while preventing unwanted rotation and unwanted expulsion. Additionally, it is a main object of the invention of Nelson to lessen the danger of swallowing the apparatus when a user is asleep and provide a device that is comfortable. Providing a stabilizing fin is the means by which Nelson aims to accomplish these goals but is not, itself, the purpose of Nelson. Substituting a mouthguard as taught by Roopchand for the fin in Nelson does not frustrate these goals and objectives of Nelson but, instead, furthers the goals since attaching a tube to a mouthguard which sits over the user’s teeth would provide a more secure the tube in a given position thereby 
	The Office has also noted Applicant’s argument on page 8 that “Nelson’s device, as disclosed, does not require an adhesive, so the absence of adhesive in Roopchand provides no suggestion or motivation to combine Nelson with Roopchand”. The Office is not persuaded by this argument, however, because although Nelson does not explicitly disclose use of adhesive, Nelson does disclose that the stabilizing fins are “affixed” to the tube means 12 (col 2 lines 47-48) which as been interpreted to mean that the fins are adhered, bonded or otherwise permanently affixed to the tube means. Roopchand teaches a configuration where no such attachment means are required since the tube 26 is secured simply by snapping it into the clip 14 (see Roopchand col 2 lines 11-15). Thus, the absence of adhesive in Roopchand allows for simple and easy positioning of the tubing which therefore provides motivation to combine Nelson with Roopchand.
	The Office has also noted Applicant’s arguments on page 8 that Nelson in view of Roopchand fails to disclose, teach, or suggest the newly added limitations recited in claim 1 but 
	Thus, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
	The Office has also noted Applicant’s arguments on pages 8-9 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786